Gardner, P. J.
1. The only issue of fact submitted to the jury was whether or not the defendant had paid the note. As to this there was a sharp conflict in the evidence. The jury resolved this issue against the defendant. There was sufficient evidence to sustain the verdict as to the general grounds.
2. The record reveals that the defendant admitted the execution of the note for which suit was brought and claimed that he had fully paid it by returning the truck to the plaintiff in full satisfaction of the note. The evidence on this point is conflicting, but the jury saw fit to believe the evidence produced by the plaintiff.
It is our opinion that nine of the ten special grounds of the amended motion are incomplete and present no issuable contention sufficient to authorize this court to pass thereon. The one exception is special ground 9 which assigns error in that the court erroneously charged regarding attorney’s fees. The court in its order denying the motion for new trial struck from the original judgment the recovery of attorney’s fees. Therefore this question is not here for determination since the defendant filed no exceptions to the order of the court striking the item for recovery of attorney’s fees. All other contentions of the defendant have no merit and do not require a reversal.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.